DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9 were previously pending.  Claims 1, 8, and 9 were amended in the reply filed August 5, 2022.  Claims 1-9 are currently pending.

Response to Arguments
Applicant's amendments overcome the rejections made under § 112(a) and they are withdrawn. 
Applicant's amendments overcome the rejection made under § 112(b) and it is withdrawn. 
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  Applicant argues that the claims integrate the abstract idea into a practical application because they "recite limitations for generating a tailored computer system and method for provide information about a charging station to a user of a vehicle, which is a specific improvement over prior systems."  Remarks, 10.  The only improvement is to the business practice—charging station customers are given better information in order to assist them in making a decision regarding a commercial transaction.  "[I]mproving a user's experience while using a computer application is not, without more, sufficient to render the claims directed to an improvement in computer functionality." Customedia Technologies v. Dish Network, 951 F.3d 1359, 1365 (Fed. Cir. 2020).  See also Trading Techs. Int’l, Inc. v. IBG LLC , 921 F.3d 1084, 1092–93 (Fed. Cir. 2019) and Trading Techs. Int’l, Inc. v. IBG LLC , 921 F.3d 1378, 1381, 1384–85 (Fed. Cir. 2019) (claims reciting graphing bids to assist traders and outputting them on a GUI held ineligible because they did not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem).  Accordingly, the rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-9, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including sending a destination information designated by a user of the vehicle; to acquire usage status of a charging station installed in the destination among the plurality of charging stations and to acquire other usage status of other charging stations installed around the destination among the plurality of charging stations upon receiving the destination information from the vehicle; upon receiving the inquiry, causing to send congestion information, reservation information, and/or a waiting time to start of charging of the vehicle; upon receiving the inquiry, causing to send other congestion information, reservation information, a waiting time to start of charging of the vehicle, and/or incentive information for prompting charging at the other charging stations installed around the destination; when the predicted utilization rate ahead of the present time or the waiting time to the start of charging of the vehicle is not greater than a predetermined threshold value, causing to send the congestion information, the reservation information, and/or the waiting time to the start of charging of the vehicle received from the charging station installed in the destination; and when the predicted utilization rate ahead of the present time or the waiting time to the start of charging of the vehicle is greater than the predetermined threshold value, causing to send the other congestion information, the reservation information, the waiting time to the start of charging of the vehicle, and/or the incentive information for prompting charging at the other charging stations installed around the destination received from the other charging stations installed around the destination; sending the congestion information and the incentive information; generating a graph comprising an installation position, position information including an address and a distance from the destination, and a current congestion degree of the charging station installed in the destination, and installation positions, position information including addresses and distances from the destination, current congestion degrees, and the incentive information of the other charging stations installed around the destination; and displaying the information to the user. The other independent claims recite similar limitations albeit with different wording. 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information on the vehicle charging and travel behaviors of persons and incentivizing related transactional/commercial relationships with charging station service providers (i.e., in the terminology of the 2019 Revised Guidance, commercial interactions (including advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).  
It shares similarities with other abstract ideas held to be non-statutory by the courts (see ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759 (Fed. Cir. 2019)—controlling vehicle charging stations; Customedia Technologies, LLC v. Dish Network Corp., 951 F.3d 1359 (Fed. Cir. 2020)—delivery of targeted advertisements; similar because at another level of abstract the invention could be characterized as delivery of targeted incentives).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  

MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment/field-of-use (e.g., computers and the Internet) in which to carry out the judicial exception (a plurality of charging stations configured to supply electric power; a vehicle equipped with a power storage device and configured to charge the power storage device by using the electric power supplied from the charging station; and a server configured to communicate with the vehicle and the plurality of charging stations—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting, and displaying data).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (a plurality of charging stations configured to supply electric power; a vehicle equipped with a power storage device and configured to charge the power storage device by using the electric power supplied from the charging station; and a server configured to communicate with the vehicle and the plurality of charging station—see published Specification ¶¶ 0033-34, 56-57 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting, and displaying data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).    
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract idea already identified by adding more limitations to describe the ordering of human activities).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (i.e., the same server, charging stations, vehicle, etc.).  Although claim 6 recites a display and input device, these are only used for extra-solution activities (see MPEP 2106.05(g)) and further describe using the general technological environment (i.e., computers and the Internet) to communicate data. 
Dependent Claims Step 2B:
The dependent claims merely use the same well-known general technological environment and instructions to implement the abstract idea as the independent claims.  Although they add the elements identified in 2A above (display and input device of claim 6), these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above (see ¶¶ 0056-57).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628